18-14010-lgb         Doc 592       Filed 03/26/19 Entered 03/26/19 10:20:03                      Main Document
                                                Pg 1 of 7



STEVENS & LEE, P.C.
Nicholas F. Kajon (nfk@stevenslee.com)
Constantine Pourakis (cp@stevenslee.com)
485 Madison Avenue, 20th Floor
New York, New York 10022
Tel: (212) 319-8500

Proposed Special Litigation Counsel to Appellant
The Official Committee of Equity Security Holders


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                                Chapter 11

SYNERGY PHARMACEUTICALS INC., et al.,1                                Case No. 18-14010 (JLG)

                  Debtors.                                            (Jointly Administered)




    DESIGNATION OF RECORD AND STATEMENT OF ISSUES PRESENTED ON
    APPEAL OF THE OFFICIAL COMMITTEE OF EQUITY SECURITY HOLDERS

         The Official Committee of Equity Security Holders (the “Committee”) appointed in the

chapter 11 cases of the above-captioned debtors (the “Debtors”), by and through its proposed

special litigation counsel, pursuant to Federal Rule of Bankruptcy Procedure 8009, hereby

designates the record and issues presented on appeal to the United States District Court for the

Southern District of New York from the Final Order (I) Authorizing the Debtors to Obtain

Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens

and Providing Superpriority Administrative Expense Status, (IV) Granting Adequate Protection,

(V) Modifying the Automatic Stay, and (VI) Granting Related Relief, dated February 26, 2019



1
 The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification numbers,
are as follows: Synergy Pharmaceuticals Inc. (5269); Synergy Advanced Pharmaceuticals, Inc. (4596). The address
of the Debtors’ corporate headquarters is 420 Lexington Avenue, Suite 2012, New York, New York 10170.


SL1 1576696v1 113276.00001
18-14010-lgb           Doc 592       Filed 03/26/19 Entered 03/26/19 10:20:03                     Main Document
                                                  Pg 2 of 7



[Docket No. 454], of the United States Bankruptcy Court for the Southern District of New York

(the “Order” and the “Bankruptcy Court”, respectively).2

                                  Statement of Issues Presented on Appeal

           1. Did the Bankruptcy Court err in allowing the claim of the Prepetition Lenders in an
              amount that included a $35 million prepayment premium (“Prepayment Premium”),
              where the express language of the September 1, 2017 Term Loan Agreement between
              the Prepetition Lenders and the Debtors clearly provides that the Debtors do not owe
              any Prepayment Premium to the Prepetition Lenders as a result of the Debtors’
              bankruptcy filing?

           2. Did the Bankruptcy Court err in allowing the Prepayment Premium in full when the
              Committee had a pending objection to the Prepayment Premium, which 11 U.S.C. §
              502(b) required the Bankruptcy Court to determine?

           3. Did the Order impermissibly abrogate a prior order giving the Committee standing to
              prosecute objections to CRG’s claims including its alleged entitlement to the
              Prepayment Premium?




2
    Unless otherwise defined herein, all capitalized terms shall have the same meaning ascribed to them in the Order.

                                                            2
SL1 1576696v1 113276.00001
18-14010-lgb      Doc 592    Filed 03/26/19 Entered 03/26/19 10:20:03         Main Document
                                          Pg 3 of 7



                 Designation of Items to be Included in the Record on Appeal

       Documents filed in Case No. 18-14010 (JLG)

       1. Debtors’ Motion For Entry of Interim And Final Orders (I) Authorizing The Debtors
          To Obtain Postpetition Financing, (II) Authorizing The Debtors To Use Cash
          Collateral, (III) Granting Liens And Providing Superpriority Administrative Expense
          Status, (IV) Granting Adequate Protection, (V) Modifying The Automatic Stay, (VI)
          Scheduling A Final Hearing, And (VII) Granting Related Relief [Docket No. 15];

       2. Declaration Of Gary G. Gemignani In Support Of Chapter 11 Petitions And First-Day
          Papers [Docket No. 16];

       3. Objection to Motion for an Order Authorizing the Debtors to Obtain Postpetition
          Financing and Reservation of Rights filed by 1992 MSF International Ltd., 1992
          Tactical Credit Master Fund, L.P. [Docket No. 48];

       4. Interim Order signed on 12/13/2018 (I) Authorizing The Debtors To Obtain
          Postpetition Financing, (II) Authorizing The Debtors To Use Cash Collateral, (III)
          Granting Liens And Providing Superpriority Administrative Expense Status, (IV)
          Granting Adequate Protection, (V) Modifying The Automatic Stay, (VI) Scheduling
          A Final Hearing, And (VII) Granting Related Relief [Docket No. 50];

       5. Notice of Hearing on Second Interim Order on Debtors' Motion for Interim and Final
          Orders (I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing
          the Debtors to Use Cash Collateral, (III) Granting Liens and Providing Superpriority
          Administrative Expense Status, (IV) Granting Adequate Protection, (V) Modifying
          the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related
          Relief [Docket No. 68];

       6. Objection to Motion for an Order Authorizing the Debtors to Obtain Postpetition
          Financing filed by Abhishek Baghel [Docket No. 73];

       7. Reservation of Rights of 1992 MSF International, LTD. and 1992 Tactical Credit
          Master Fund, L.P. to the Second Interim Order Authorizing the Debtors to obtain
          Postpetition financing and granting related relief [Docket No. 79];

       8. Preliminary Objection of the Ad Hoc Committee of Equity Holders to Debtors’ DIP
          Financing Motion and Joinder to Objection Filed by Affiliates of Highbridge Capital
          [Docket No. 80];

       9. Notice Of Filing Of (1) Supplemental Documents In Support Of Debtors Motion For
          Interim And Final Orders (I) Authorizing The Debtors To Obtain Postpetition
          Financing, (II) Authorizing The Debtors To Use Cash Collateral, (III) Granting Liens
          And Providing Superpriority Administrative Expense Status, (IV) Granting Adequate
          Protection, (V) Modifying The Automatic Stay, (VI) Scheduling A Final Hearing,


                                               3
SL1 1576696v1 113276.00001
18-14010-lgb      Doc 592    Filed 03/26/19 Entered 03/26/19 10:20:03          Main Document
                                          Pg 4 of 7



            And (VII) Granting Related Relief; And (2) Senior Secured, Priming And
            Superpriority Debtor-In-Possession Credit Agreement [Docket No. 87];

       10. Objection to Motion for an Order Authorizing the Debtors to Obtain Postpetition
           Financing filed by Rohit Sharma [Docket No. 89];

       11. Objection to Motion for an Order Authorizing the Debtors to Obtain Postpetition
           Financing filed by Massimo Mearelli [Docket No. 90];

       12. Objection to Motion for an Order Authorizing the Debtors to Obtain Postpetition
           Financing filed by Shareholders [Docket No. 91];

       13. Objection to Motion for an Order Authorizing the Debtors to Obtain Postpetition
           Financing and Requesting Related Relief filed by Official Committee of Unsecured
           Creditors [Docket No. 102];

       14. Joint Plan of Reorganization of Synergy Pharmaceuticals Inc. and its Debtor Affiliate
           [Docket No. 111];

       15. Disclosure Statement for the Joint Plan of Reorganization of Synergy
           Pharmaceuticals Inc. and its Debtor Affiliate [Docket No. 112];

       16. Second Interim Order signed on 12/24/2018 (I) Authorizing The Debtors To Obtain
           Postpetition Financing, (II) Authorizing The Debtors To Use Cash Collateral, (III)
           Granting Liens And Providing Superpriority Administrative Expense Status, (IV)
           Granting Adequate Protection, (V) Modifying The Automatic Stay, (VI) Scheduling
           A Final Hearing, And (VII) Granting Related Relief [Docket No. 113];

       17. Notice Of Hearing On Final Order On Debtors’ Motion For Interim And Final Orders
           (I) Authorizing The Debtors To Obtain Postpetition Financing, (II) Authorizing The
           Debtors To Use Cash Collateral, (III) Granting Liens And Providing Superpriority
           Administrative Expense Status, (IV) Granting Adequate Protection, (V) Modifying
           The Automatic Stay, (VI) Scheduling A Final Hearing, And (VII) Granting Related
           Relief [Docket No. 170];

       18. Objection of the Ad Hoc Committee of Equity Holders to Debtors’ DIP Financing
           Motion [Docket No. 206];

       19. Notice Of Filing Of Third Interim Order (I) Authorizing The Debtors To Obtain
           Postpetition Financing, (II) Authorizing The Debtors To Use Cash Collateral, (III)
           Granting Liens And Providing Superpriority Administrative Expense Status, (IV)
           Granting Adequate Protection, (V) Modifying The Automatic Stay, (VI) Scheduling
           A Final Hearing, And (VII) Granting Related Relief [Docket No. 229];

       20. Third Interim Order signed on 1/22/2019: (I) Authorizing The Debtors To Obtain
           Postpetition Financing, (II) Authorizing The Debtors To Use Cash Collateral, (III)


                                               4
SL1 1576696v1 113276.00001
18-14010-lgb      Doc 592    Filed 03/26/19 Entered 03/26/19 10:20:03         Main Document
                                          Pg 5 of 7



            Granting Liens And Providing Superpriority Administrative Expense Status, (IV)
            Granting Adequate Protection, (V) Modifying The Automatic Stay, (VI) Scheduling
            A Final Hearing, And (VII) Granting Related Relief [Docket No. 250];

       21. Notice of Hearing on Final Order on Debtors’ Motion for Interim and Final Orders (I)
           Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the
           Debtors to Use Cash Collateral, (III) Granting Liens and Providing Superpriority
           Administrative Expense Status, (IV) Granting Adequate Protection, (V) Modifying
           the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related
           Relief [Docket No. 258];

       22. Amended Joint Plan of Reorganization of Synergy Pharmaceuticals Inc. and Its
           Debtor Affiliate [Docket No. 267];

       23. Amended Disclosure Statement for the Amended Joint Plan of Reorganization of
           Synergy Pharmaceuticals Inc. and Its Debtor Affiliate [Docket No. 269];

       24. Notice of Appointment of Official Committee of Equity Security Holders [Docket
           No. 279];

       25. Debtors’ Motion for Entry of Order Approving Settlement of Objections to
           Prepetition Secured Obligations and Prepetition Liens [Docket No. 312];

       26. Motion to File Under Seal [Docket No. 313];

       27. Order signed on 2/6/2019 Granting Motion to File Under Seal [Docket No. 314];


       28. Reservation of Rights with Respect to the Debtors’ Motion for an Order Authorizing
           the Debtors to Obtain Postpetition Financing and Requesting Related Relief filed by
           Official Committee of Unsecured Creditors [Docket No. 339];

       29. Objection of the Official Committee of Equity Security Holders to The Debtors’
           Motion for an Order Authorizing the Debtors to Obtain Postpetition Financing
           [Docket No. 349];

       30. Declaration of Geoffrey Coutts in Support of Objection of the Official Committee of
           Equity Security Holders to the Debtors’ Motion for an Order Authorizing the Debtors
           to Obtain Postpetition Financing [Docket No. 350];

       31. Objection of the Official Committee of Equity Security Holders of Synergy
           Pharmaceuticals to the Debtors’ Motion for Entry of Order Approving Settlement of
           Objections to Prepetition Secured Obligations and Prepetition Liens [Docket No.
           351];




                                              5
SL1 1576696v1 113276.00001
18-14010-lgb      Doc 592    Filed 03/26/19 Entered 03/26/19 10:20:03            Main Document
                                          Pg 6 of 7



       32. Declaration of Geoffrey Coutts in Support of Objection of the Official Committee of
           Equity Security Holders of Synergy Pharmaceuticals to the Debtors’ Motion for Entry
           of Order Approving Settlement of Objections to Prepetition Secured Obligations and
           Prepetition Liens [Docket No. 353];

       33. Notice of Filing of Proposed Form of Final Order (I) Authorizing the Debtors to
           Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral,
           (III) Granting Liens and Providing Superpriority Administrative Expense Status, (IV)
           Granting Adequate Protection, (V) Modifying the Automatic Stay, and (VI) Granting
           Related Relief [Docket No. 377];

       34. Omnibus Reply of Official Committee of Unsecured Creditors to Objections to the
           Debtors Motion for Entry of Order Approving Settlement of Objections to Prepetition
           Secured Obligations and Prepetition Liens [Docket No. 380];

       35. Reply of CRG Servicing LLC and Affiliated Lenders to Equity Committee’s
           Objection to Settlement Agreement [Docket No. 381];

       36. Declaration of Andrei Dorenbaum in Support of CRG Servicing LLC’s and Affiliated
           Lenders’ Reply to the Equity Committee’s Objections to Settlement Agreement
           [Docket No. 382];

       37. Debtors’ Omnibus Reply in Support of Debtors Motion for Entry of Order Approving
           Settlement of Objections to Prepetition Secured Obligations and Prepetition Liens
           [Docket No. 383];

       38. Debtors’ Reply in Support of Debtors Motion for Entry of a Final Order (I)
           Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the
           Debtors to use Cash Collateral, (III) Granting Certain Protections to Prepetition
           Secured Parties, and (IV) Granting Related Relief [Docket No. 390];

       39. Joinder of the DIP Agent and the DIP Lenders to Debtors’ Reply to Equity
           Committee’s Objection to Final DIP Order [Docket No. 406];

       40. Motion for Objection to Claim(s) of CRG Servicing LLC and Certain Affiliate
           Lenders filed by Official Committee of Equity Security Holders [Docket No. 412];

       41. Notice of Hearing for Objection of the Official Committee of Equity Security Holders
           of Synergy Pharmaceuticals to the Claim of CRG Servicing LLC and Certain
           Affiliate Lenders [Docket No. 413];

       42. Transcript regarding Hearing Held on 02/21/2019 [Docket No. 452];

       43. Transcript regarding Hearing Held on 02/22/2019 [Docket No. 453];




                                                6
SL1 1576696v1 113276.00001
18-14010-lgb      Doc 592    Filed 03/26/19 Entered 03/26/19 10:20:03         Main Document
                                          Pg 7 of 7



       44. Order signed on 2/26/2019 Approving Settlement of Objections to Prepetition
           Secured Obligations and Prepetition Liens [Docket No. 450];

       45. Final Order signed on 2/26/2019: (I) Authorizing The Debtors To Obtain Postpetition
           Financing, (II) Authorizing The Debtors To Use Cash Collateral, (III) Granting Liens
           And Providing Superpriority Administrative Expense Status, (IV) Granting Adequate
           Protection, (V) Modifying The Automatic Stay, (VI) Scheduling A Final Hearing,
           And (VII) Granting Related Relief [Docket No. 454];

       46. Second Amended Joint Plan of Reorganization of Synergy Pharmaceuticals Inc. and
           Its Debtor Affiliate [Docket No. 474];

       47. Second Amended Disclosure Statement for the Second Amended Joint Plan of
           Reorganization of Synergy Pharmaceuticals Inc. and Its Debtor Affiliate [Docket No.
           476];

       48. Errata Order signed on 3/7/2019 to Order Approving Settlement of objections to
           Prepetition Secured obligations and Prepetition Liens [Docket No. 512];

       49. Third Amended Joint Plan of Reorganization of Synergy Pharmaceuticals Inc. and Its
           Debtor Affiliate [Docket No. 516];

       50. Third Amended Disclosure Statement for the Third Amended Joint Plan of
           Reorganization of Synergy Pharmaceuticals Inc. and Its Debtor Affiliate [Docket No.
           518];

       51. Notice of Appeal of Final Order Authorizing Postpetition Financing [Docket No.
           538].

Dated: March 26, 2019
New York, New York                         STEVENS & LEE, P.C.

                                           By:/s/ Nicholas F. Kajon
                                           Nicholas F. Kajon
                                           Constantine Pourakis
                                           485 Madison Avenue, 20th Floor
                                           New York, New York 10022
                                           Tel: (212) 319-8500

                                           Proposed Special Litigation Counsel to Appellant
                                           The Official Committee of Equity Security Holders




                                              7
SL1 1576696v1 113276.00001
